Citation Nr: 0732561	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  02-01 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability; and if so, whether the claim may be granted.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a ventral hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1974 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
December 2001 and June 2002 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2007, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  During the hearing, 
the undersigned agreed to hold the record open for 60 days 
for the veteran to submit additional medical evidence in 
support of his claim.  Although the record was held open, the 
veteran did not submit any additional evidence.  

The issues of entitlement to service connection for a ventral 
hernia and entitlement to service connection for depression 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a muscle strain 
(claimed as back pain) was denied by a November 2000 rating 
decision that was not appealed.

2.  Evidence submitted subsequent to the November 2002 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran's low back disability is not related to 
active service.


CONCLUSIONS OF LAW

1.  The November 2000 rating decision which denied a claim 
for service connection for muscle strain (claimed as back 
pain) is final.  38 U.S.C. § 7105 (c) 1991; 38 C.F.R. § 
3.104, 20.302, 20.1103 (2000).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a low back 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).

3.  A low back disability was not incurred in or aggravated 
by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  



I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

In light of the favorable outcome of this appeal with respect 
to the issue of whether new and material evidence has been 
submitted to reopen the claim, any perceived lack of notice 
or development under the VCAA should not be considered 
prejudicial.  With respect to the underlying issue of 
entitlement to service connection for a low back disability, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

With respect to the underlying service connection claim, a 
letter dated in September 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The September 2004 letter told him to provide any 
relevant evidence in his possession.   See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and additional supplemental 
statements of the case (SSOCs) were provided to the veteran 
in January 2005 and March 2006.  In addition, a letter dated 
in March 2006 informed the veteran of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records and VA medical 
treatment records, and identified private medical records 
have been obtained, to the extent available.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The Board notes that the RO requested records dated from 1990 
through 1992 from VA outpatient clinic, but a response 
indicated no treatment records were available.  The veteran 
was also accorded VA examinations in December 2002, January 
2004, and December 2004. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	New and Material Evidence

In a decision dated in November 2000, the RO denied the 
veteran's claim for service connection for muscle strain 
(claimed as back pain).  The veteran did not appeal this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C. § 7105 (c) 1991; 38 C.F.R. § 
3.104, 20.302, 20.1103 (2000).  Thus, the November 2000 
decision is final.  

The veteran's application to reopen his claim of service 
connection for a low back injury was received in January 
2002.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  As the veteran filed his claim 
after this date, the new version (cited below) applies in 
this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a June 2002 rating decision, the RO 
appears to have reopened the veteran's claim of entitlement 
to service connection for a low back injury but denied the 
claim on the merits.  On appeal, however, the Board must make 
its own determination as to whether any newly submitted 
evidence warrants a reopening of the claims.  This is 
important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The November 2000 rating decision denied the veteran's 
request to reopen his claim as the evidence submitted since 
the previous final denial was not new and material.  The RO 
noted that the veteran was seen on two separate occasions for 
episodes of back pain in June 1974 and December 1974 with no 
further complaints or treatment for the back since that time.  
Separation examination in September 1976 showed that the 
examining physician found no abnormality of the spine.  The 
RO noted that the condition appeared to be acute and 
transitory and resolved with no permanent residuals shown at 
the time of discharge and no further evidence of treatment or 
diagnosis of an ongoing problem.  The RO noted that VA 
medical treatment records did not show a back disability 
directly related to military service.

Based on the grounds stated for the denial of the veteran's 
request to reopen his claim for service connection for muscle 
strain (claimed as back pain) in the November 2000 rating 
decision, new and material evidence would consist of evidence 
of evidence of a current back disability and medical evidence 
linking such disability to active service.  In this regard, 
additional evidence received since the November 2000 rating 
decision includes various VA treatment records and 
examinations.  Of particular importance is a an undated 
progress note received by VA in May 2001 from the veteran's 
VA treating physician, Dr. K.G., which stated that the 
veteran was currently under his care and that his chronic 
back pain had been present since 1974.  

In regard to the evidence submitted since the November 2000 
rating decision, the Board finds that the progress report 
authored by Dr. K.G. is neither cumulative nor redundant. 
Further, the new evidence is significant in that it is 
probative of the issue of whether the veteran's back pain may 
be related to his military service.  The Board has considered 
the evidence received and finds that it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that the evidence received 
subsequent to November 2000 rating decision is new and 
material and serves to reopen the claim.

With the reopening of the claim, the Board may now consider 
the claim on the merits.

III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The first question that must be addressed, therefore, is 
whether incurrence of chronic back disability was factually 
shown during service.  However, the Board cannot conclude a 
"chronic" condition was incurred during service.  

There was no in-service diagnosis of a chronic back disorder.  
The veteran's service medical records indicate that the 
veteran presented on June 7, 1974 with complaints of left 
side back pain for three days.  A medical record noted that 
the veteran fell and hit back.  X-rays done at that time were 
normal.  The veteran was treated with Parafon Forte.  He 
presented on June 13, 1974 with the same complaints but noted 
no improvement.  In December 1974, the veteran presented with 
left subscapular pain for three days without trauma or 
injury.  It was noted that the veteran experienced one 
similar episode in June 1974 but had been asymptomatic until 
three days before.  An assessment of muscle pain was 
rendered, and the veteran was treated with robacin and heat 
and placed on a profile for 5 days.  

In addition, on the clinical examination for separation from 
service, the veteran's spine was evaluated as normal.    

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the first diagnosis of 
spinal arthritis was not until many years after the 
appellant's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The earliest 
post-service medical evidence of record is dated in the 
1990s.  In light of any relevant history reported between the 
veteran's date of discharge and the 1990s, service connection 
is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current back disability.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between the current disability and military 
service.

As noted above, in support of his claim, the veteran has 
submitted an undated progress note received by VA in May 2001 
from the veteran's VA treating physician, Dr. K.G., which 
stated that the veteran was currently under his care and that 
his chronic back pain has been present since 1974.

However, the veteran was afforded three VA orthopedic 
examinations, in December 2002, January 2004, and December 
2004.  

The December 2002 VA examination report indicates that after 
interview with the veteran, physical examination of the 
veteran, and review of the claims file diagnoses of lumbar 
spondylosis with spinal stenosis and chronic low back pain 
were rendered.  The VA examiner, Dr. L.P.C., Chief Orthopedic 
Medical Officer, stated, "A very thorough review of this 
veteran's service medical records and subsequent treatment 
records does not indicate that the injury sustained while on 
Active Duty has anything to do with his current complaints.  
It is the opinion of this examiner that he has a degenerative 
process which is ongoing and that there was no significant 
association between the single injury he sustained on Active 
Duty and his current symptoms."

The January 2004 VA examination report indicates that after 
interview with the veteran, physical examination of the 
veteran, x-rays of the lumbosacral spine, and review of the 
claims file a diagnosis of lumbago was rendered.  The VA 
examiner, Dr. C.W.K., Orthopedic Surgeon, stated that the 
lumbago was not service connected.  

The December 2004 VA examination report indicates that after 
interview with the veteran, physical examination of the 
veteran, and review of the claims file a diagnosis of 
degenerative disc disease of the lower thoracic and 
lumbosacral spines with facet arthropathy and MRI-confirmed 
multilevel disc protrusions and neural foraminal narrowing 
was rendered.  The VA examiner, R.L.G., stated, "No new 
evidence has been provided to warrant dispute of previous 
opinions provided.  The opinion of this examiner is that 
there is no causal relationship between the current back 
condition and the in-service injury. 

In deciding whether the veteran's current spine disorder is 
related to his active military service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.  

With regard to the medical evidence, a diagnosis or opinion 
by a medical professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence. They have 
held, for example, that a bare conclusion, even one reached 
by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  In addition, an examination that does 
not take into account the records of prior medical treatment 
is neither thorough nor fully informed. Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995). A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 
Finally, a medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993). In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

Here, there are legitimate reasons for accepting the Dr. 
L.P.C. and R.L.G.'s unfavorable opinions over the favorable 
treating VA medical provider's opinion.  

Dr. K.G.'s opinion is conclusory.  The Court has established 
that a mere statement of opinion, with out more, does not 
provide opportunity to explore the basis of the opinion.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81- 82 (1990).     

In comparison, Dr. L.P.C. and R.L.G. provided opinions that 
were rendered only after an extensive and objective 
examination was conducted combined with a review of the 
claims file and the veteran's pertinent medical history, and 
the examiners provided a complete rationale for their 
opinions.  
   
Thus, the Board finds that the VA examiners' reasoned medical 
opinions are accordingly more probative than diagnoses 
rendered by the veteran's treating medical professional.  

For the reasons set forth above, the Board finds that the 
medical evidence of record showing that the veteran's current 
back disorder is not related to his military service 
outweighs the medical evidence in favor of the claim.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disability is reopened; 
to this extent the appeal is granted.

Entitlement to service connection for a low back disability 
is denied.


REMAND

With respect to the issue of entitlement to service 
connection for a ventral hernia, the Board notes that the 
claim was denied in a June 2002 rating decision.  In October 
2002, the veteran submitted a statement that he wished to add 
the issue of entitlement to service connection for a ventral 
hernia to his pending appeal with reference to the June 2002 
rating decision.  As this statement was received within a 
year of the June 2002 rating decision, the Board finds that 
it constitutes a Notice of Disagreement with respect to this 
issue.  The RO must now issue a statement of the case, and 
the veteran provided an opportunity to perfect his appeal as 
to this issue.  Therefore, the appropriate Board action is to 
remand the issue to the RO for the issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the issue of entitlement to service 
connection for depression, the Board notes that the claim was 
denied in a December 2001 rating decision on the basis that 
the condition neither occurred in nor was caused by service.  
The veteran's records obtained from the Social Security 
Administration includes a medical assessment which indicates 
that the veteran's depression is secondary to multiple 
medical problems.  Although the assessment does not identify 
individually the particular medical problems causing the 
veteran's depression, the veteran is service connected for 
hemorrhoids, tinnitus, fracture of the right hand, hearing 
loss of the right ear and diagnosis expanded to include 
hearing loss of the left ear, right inguinal hernia, and 
recurrent right epididymitis.  

Thus, the Board finds that the Social Security Administration 
consultant's note has raised the issue of entitlement to 
service connection for depression on a secondary basis, and, 
as a separate theory of entitlement is not a new claim, must 
be addressed as part of the current claim.  See Bingham v. 
Principi, 18 Vet. App. 470 (2004) aff'd sub nom. Bingham v. 
Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).  The claim was 
only considered by the RO on a direct basis, as that was the 
allegation put forth by the veteran.  However, VA's duty to 
assist a claimant with the development of evidence extends to 
all applicable theories of a claim, whether asserted by the 
claimant or not.  Because the evidence in this case 
reasonably raises a claim for service connection for 
depression secondary to service-connected disability, the 
issue must be remanded so that the RO can consider whether 
secondary service connection is warranted and so that 
complete notification can be provided to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  After ensuring that any actions 
needed to comply with the VCAA, the 
veteran and his representative should be 
provided a Statement of the Case as to 
the issue of entitlement to service 
connection for a ventral hernia.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration, if appropriate.
 
2.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his depression.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that the veteran's depression 
was either caused or aggravated by a 
service-connected disease or injury.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
  
3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  
	
Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)







 Department of Veterans Affairs


